Case 1:20-cv-21507-MGC Document 1 Entered on FLSD Docket 04/08/2020 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO. 20-cv-21507

 NORMA LAZO,

         Plaintiff,

 v.

 CREDIT CONTROL, LLC and
 DEPARTMENT STORES NATIONAL BANK,

       Defendants.
 _________________________________________/

                                             COMPLAINT
                                            JURY DEMAND

         1.      Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15 U.S.C.

 §1692 et seq. (“FDCPA”), and the Florida Consumer Collection Practices Act, Fla. Stat. §559.55

 et seq. (“FCCPA”),

                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction under 28 U.S.C. §§1331, 1337, 1367 and 15 U.S.C.

 §1692k. Venue in this District is proper because Plaintiff resides here and Defendant sent letters

 into this District and sued in this District.

                                                 PARTIES

         3.      Plaintiff, NORMA LAZO (“LAZO”), is a natural person, and citizen of the State

 of Florida, residing in Miami-Dade County, Florida.

         4.      Defendant, CREDIT CONTROL, LLC (“CREDIT”), is a corporation organized

 under the laws of the State of Missouri. Its principal place of business is at 5757 Phantom Dr.,

 Suite 330, Hazelwood, MO 63042.
Case 1:20-cv-21507-MGC Document 1 Entered on FLSD Docket 04/08/2020 Page 2 of 5



        5.      Defendant, Credit, is registered with the Florida Department of State Division of

 Corporations as a corporation. Its registered agent for service of process is CT Corporation

 Ssytem, 1200 S. Pine Island Rd., Plantation, FL 33324.

        6.      Defendant, Credit, is registered with the Florida Office of Financial Regulation as

 a consumer collection agency.

        7.      Defendant, Credit, regularly uses the mail and telephone in a business the

 principal purpose of which is the collection of debts.

        8.      Defendant, Credit, is a “debt collector” as defined in the FDCPA.

        9.      Defendant, DEPARTMENT STORES NATIONAL BANK (“DSNB”), is a

 limited purpose national bank that operates as a subsidiary of Citibank, N.A. and is jointly owned

 by Citibank and Macy’s. It is headquartered in South Dakota.

        10.     At all material times, the communications alleged herein were “communications”

 as defined under the FDCPA and FCCPA.

        11.     Defendant, DSNB, extended credit to the Plaintiff and is a “creditor” as defined in

 the FCCPA.

                                   FACTUAL ALLEGATIONS

        12.     Defendants sought to collect from Plaintiff an alleged debt for a consumer loan.

        13.     The debt (“debt”) was for a personal, household, or family purpose.

        14.     On or about October 25, 2019, Joel D. Lucoff sent a letter of representation to

 Credit. The letter specifically requested that Defendant cease and desist all communications with

 Plaintiff. Attorney Lucoff continues to represent Plaintiff. A copy of the letter and proof of

 delivery is attached as Exhibit “A.”




                                                  2
Case 1:20-cv-21507-MGC Document 1 Entered on FLSD Docket 04/08/2020 Page 3 of 5



           15.    Credit was retained by DSNB to collect the debt. DSNB is liable for the actions of

 Credit.

           16.    On March 30, 2020, Credit sent a letter addressed to Lazo referencing the same

 debt. A copy of the letter is attached as Exhibit “B.”

           17.    The letter states it is from a debt collector and it is an attempt to collect a debt.

           18.    Plaintiff’s attorney had not consented to Defendants’ direct communication with

 Plaintiff.

           19.    Plaintiff’s attorney had not failed to respond to any communication of Defendants

 within a reasonable amount of time.

           20.    No court had authorized Defendants’ direct communication with Plaintiff.

           21.    At the time Defendants caused the letter to be sent to Plaintiff, Defendants knew

 the FDCPA and the FCCPA prohibited them from communicating directly with Plaintiff.

           22.    If Defendants continue to communicate directly with Plaintiff, Plaintiff will be

 harmed in the future by the inability to avail himself of the representation of his counsel.

           23.    Defendants’ actions caused Plaintiff to incur actual damages including attorney’s

 fees and emotional pain and suffering.

                 COUNT I AS TO CREDIT CONTROL, LLC
      COMMUNICATION WITH A CONSUMER REPRESENTED BY COUNSEL IN
                   VIOLATION OF 15 U.S.C §1692c(a)(2)

           24.    Plaintiff incorporates Paragraphs 1 through 23.

           25.    Defendant, Credit, communicated directly with Plaintiff when Defendant knew

 Plaintiff was represented by an attorney in violation of 15 U.S.C. §1692c(a)(2).

           WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:




                                                     3
Case 1:20-cv-21507-MGC Document 1 Entered on FLSD Docket 04/08/2020 Page 4 of 5



                a.        Damages;

                b.        Attorney’s fees, litigation expenses and costs of suit; and

                c.        Such other or further relief as the Court deems proper.

                                  COUNT II
                COMMUNICATION WITH A CONSUMER REPRESENTED
                 BY COUNSEL IN VIOLATION OF Fla. Stat. §559.72(18)

        26.     Plaintiff incorporates Paragraphs 1 through 23.

        27.     Defendant, Credit Control, communicated directly with Plaintiff when Defendant

 knew Plaintiff was represented by an attorney in violation of Fla. Stat. §559.72 (18).

        28.     DSNB is liable for the actions of its agent, Credit Control.

        29.     The FCCPA provides for equitable relief including injunctive relief. Berg v.

 Merchs. Ass'n Collection Div., 586 F. Supp. 2d 1336, 1345, (S.D. Fla. 2008).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                a.        Damages;

                b.        Attorney’s fees, litigation expenses and costs of suit;

                c.        declaring that Defendant’s direct communication with Plaintiff violates the

                FCCPA;

                d.        permanently enjoining Defendant from direct communication with

                Plaintiff; and

                e.        Such other or further relief as the Court deems proper.




                                                    4
Case 1:20-cv-21507-MGC Document 1 Entered on FLSD Docket 04/08/2020 Page 5 of 5



                                           JURY DEMAND

        Plaintiff demands trial by jury.

                                                 Debt Shield Law
                                                 Attorney for Plaintiff
                                                 3440 Hollywood Blvd., Suite 415
                                                 Hollywood, FL 33021
                                                 Tel: 754-800-5299
                                                 Fax: 305-503-9457
                                                 legal@debtshieldlawyer.com
                                                 joel@debtshieldlawyer.com

                                                   /s/ Joel D. Lucoff
                                                 Joel D. Lucoff
                                                 Fla. Bar No. 192163




                                             5
